Exhibit 10.1

Merrill Lynch International

Merrill Lynch Financial Centre

2 King Edward Street

London ECIA 1HQ

July 17, 2020

 

To:

Maxeon Solar Technologies, Ltd.

 

8 Marina Boulevard #05-02

 

Marina Bay Financial Centre

 

018981, Singapore

 

Attn: General Counsel

Re: Prepaid Forward Share Purchase Transaction

(Transaction Reference Number: [                                    ])

Dear Sir / Madam:

The purpose of this letter agreement (this “Confirmation”) is to set forth
certain terms and conditions of the transaction entered into between Merrill
Lynch International (“Dealer”) and Maxeon Solar Technologies, Ltd.
(“Counterparty”) on the Trade Date specified below (the “Transaction”). The
Transaction shall be further evidenced by the pricing supplement substantially
in the form of Annex A hereto (a “Pricing Supplement”). This Confirmation and
the Pricing Supplement together shall constitute a “Confirmation” as referred to
in the ISDA Master Agreement specified below. This Confirmation and the Pricing
Supplement shall replace any previous agreements and serve as the final
documentation for the Transaction.

The definitions and provisions contained in the 2006 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and together with the Swap Definitions, the “Definitions”) in each
case as published by the International Swaps and Derivatives Association, Inc.
(“ISDA”), are incorporated into this Confirmation. Certain defined terms used
herein are based on terms that are defined in the Offering Memorandum dated
July 9, 2020 (the “Offering Memorandum”) relating to the 6.50% Convertible
Senior Notes due 2025 (as originally issued by Counterparty, the “Convertible
Notes”) issued by Counterparty in an aggregate initial principal amount of
USD 185,000,000 (as increased by up to an aggregate principal amount of
USD 15,000,000 if and to the extent that the Initial Purchasers (as defined
herein) exercise their option to purchase additional Convertible Notes pursuant
to the Purchase Agreement (as defined herein)) pursuant to an Indenture to be
dated July 17, 2020 between Counterparty and Deutsche Bank Trust Company
Americas, as trustee (the “Indenture”). In the event of any inconsistency
between the terms defined in the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein, in each case, will conform to the descriptions thereof in the
Offering Memorandum. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the Offering
Memorandum, the descriptions thereof in the Offering Memorandum will govern for
purposes of this Confirmation. The parties further acknowledge that the
Indenture section numbers used herein are based on the draft of the Indenture
last reviewed by Dealer and Counterparty as of the date of this Confirmation,
and if any such section numbers are changed in the Indenture as executed, the
parties will amend this Confirmation in good faith to preserve the intent of the
parties. Subject to the foregoing, references to the Indenture herein are
references to the Indenture as in effect on the date hereof and on the date of
its execution, respectively, and if the Indenture is amended following such date
(other than any amendment or supplement of the Indenture pursuant to
Section 8.01(J) of the Indenture that, as determined by the Calculation Agent,
conforms the Indenture to the description of the Convertible Notes in the
Offering Memorandum), any such amendment will be disregarded for purposes of
this Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1.       This Confirmation and the Pricing Supplement evidence a complete
binding agreement between Counterparty and Dealer as to the terms of the
Transaction to which this Confirmation and the Pricing Supplement



--------------------------------------------------------------------------------

relate. This Confirmation and the Pricing Supplement (notwithstanding anything
to the contrary herein) shall be subject to an agreement in the form of the 2002
ISDA Master Agreement (the “Master Agreement”) as if Dealer and Counterparty had
executed an agreement in such form (but without any Schedule except for (1) the
election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine), (2) the election of US Dollars (“USD”) as
the Termination Currency, and (3) (a) the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Master Agreement shall apply to Dealer
with a “Threshold Amount” of three percent of the shareholders’ equity of Dealer
as of the Trade Date, (b) the phrase “, or becoming capable at such time of
being declared,” shall be deleted from clause (1) of such Section 5(a)(vi),
(c) the term “Specified Indebtedness” shall have the meaning specified in
Section 14 of the Master Agreement, except that such term shall not include
obligations in respect of deposits received in the ordinary course of Dealer’s
(or its subsidiaries’) banking business and (d) the following language shall be
added to the end thereof: “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Business Days of such
party’s receipt of written notice of its failure to pay.”) on the Trade Date. In
the event of any inconsistency between the provisions of the Master Agreement,
this Confirmation, the Pricing Supplement, the Swap Definitions and the Equity
Definitions, the following will prevail for purposes of the Transaction in the
order of precedence indicated: (i) the Pricing Supplement, (ii) this
Confirmation, (iii) the Equity Definitions, (iv) the Swap Definitions and
(v) the Master Agreement.

2.       The Transaction constitutes a Share Forward for purposes of the Equity
Definitions. Set forth below are the general terms and conditions related to the
particular Transaction which, together with the terms and conditions set forth
in the Pricing Supplement, shall govern the Transaction.

    General Terms.

 

Trade Date:

   July 17, 2020

Effective Date:

   The first day of the “note valuation period” (as defined in the Offering
Memorandum), subject to cancellation of the Transaction as provided in Section
7(c) “Early Unwind” below.

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The ordinary share of Counterparty, no par value per share (Exchange Symbol:
“MAXN”).

Number of Shares:

   Following the Hedging Period, a number of Shares equal to the Prepayment
Amount divided by the Forward Price, rounded down to the nearest whole number.
On each Settlement Date, the Number of Shares shall be reduced by the Daily
Number of Shares delivered by Dealer to Counterparty on such Settlement Date.

Daily Number of Shares:

   For any Valuation Date occurring prior to the Maturity Date, the number of
Shares specified by Dealer in the related Settlement Notice (as defined below
under “Valuation Dates”), which shall not exceed the Number of Shares on such
Valuation Date, and for the Valuation Date occurring on the Maturity Date, if
any, the Number of Shares on such Valuation Date.

Maturity Date:

   The last day of the 60 Business Day period commencing on, and including, the
61st Scheduled Trading Day immediately preceding July 15, 2025.

Hedging Period:

   The period over 15 consecutive Scheduled Trading Days beginning on, and
including, the later of (i) the fifth Scheduled Trading Day

 

2



--------------------------------------------------------------------------------

  

immediately after the date on which the Shares are distributed pursuant to the
“Maxeon spin-off” (as defined in the Offering Memorandum) and (ii) the Scheduled
Trading Day immediately after the first date on which the “note valuation period
conditions precedent” (as defined in the Offering Memorandum) have been
satisfied, subject to “Hedging Period Disruption” below.

 

Within one Scheduled Trading Day following the Hedging Period, Dealer shall
deliver the Pricing Supplement to Counterparty.

Hedging Period Disruption:

   If any Scheduled Trading Day during the Hedging Period is a Disrupted Day,
the Calculation Agent shall determine in good faith and in a commercially
reasonable manner whether (i) such Disrupted Day is a Disrupted Day in full, in
which case the Relevant Price for such Disrupted Day shall not be included for
purposes of determining the Forward Price, or (ii) such Disrupted Day is a
Disrupted Day only in part, in which case the Calculation Agent shall (x)
determine in good faith and in a commercially reasonable manner the Relevant
Price for such Disrupted Day based on transactions in the Shares on such
Disrupted Day effected before the relevant Market Disruption Event occurred
and/or after the relevant Market Disruption Event ended, taking into account the
nature and duration of such Market Disruption Event on such Disrupted Day, (y)
designate another Scheduled Trading Day at the end of the originally scheduled
Hedging Period that is not a Disrupted Day for the remaining portion and (z)
determine in good faith and in a commercially reasonable fashion the Forward
Price by an appropriately weighted average of the Relevant Prices in respect of
the Hedging Period rather than an arithmetic average of such Relevant Prices.
Such determination shall be based on the duration of any Market Disruption
Event, the volume, historical trading pattern and price of the Shares.

Forward Price:

   The greater of (i) the arithmetic average of the Relevant Prices during the
Hedging Period and (ii) USD 4.00.

Relevant Price:

   In respect of any Scheduled Trading Day, the volume-weighted average price
per Share based on transactions executed in the United States on such Scheduled
Trading Day, as determined by the Calculation Agent by reference to Bloomberg
Page “MAXN <equity> AQR <Go>” (or any successor page thereto), in respect of the
period from the scheduled opening time of the Exchange to the Scheduled Closing
Time of the Exchange on such Scheduled Trading Day; provided that if such price
is not so reported for any reason or is manifestly erroneous, such Relevant
Price determined by the Calculation Agent in good faith and in a commercially
reasonable manner using, if practicable, a volume-weighted average. The Relevant
Price will be determined without regard to after-hours trading or any other
trading outside of the regular trading session trading hours.

Prepayment:

   Applicable

Prepayment Amount:

   USD 40,000,000.00

Prepayment Date:

   The Effective Date.

Exchange:

   The NASDAQ Global Select Market

 

3



--------------------------------------------------------------------------------

Related Exchange(s):

   All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the word “United States” before the word “exchange” in the tenth
line of such section.

Calculation Agent:

  

Dealer, subject to the following:

 

The Calculation Agent is Dealer, whose judgments, determinations and
calculations as Calculation Agent shall be made in good faith and in a
commercially reasonable manner. Following any determination or calculation by
the Calculation Agent hereunder, upon a written request by Counterparty, the
Calculation Agent shall promptly (but in any event within five Scheduled Trading
Days) provide to Counterparty by email to the email address provided by
Counterparty in such request a report (in a commonly used file format for the
storage and manipulation of financial data) displaying in reasonable detail the
basis for such determination or calculation (including any assumptions used in
making such determination or calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary or
confidential data or information or any proprietary or confidential models used
by it for such determination or calculation.

    Settlement Terms:

  

Settlement Method Election:

   Not Applicable.

Default Settlement Method:

   For any Settlement Date for which Counterparty has provided to Dealer
evidence of a valid Counterparty Shareholder Purchase Approval allowing Physical
Settlement on such Settlement Date pursuant to Section 6(r) below, Physical
Settlement; otherwise, Cash Settlement.

Counterparty Shareholder Purchase Approval:

   A special resolution by the shareholders of Counterparty authorizing a
selective off-market purchase of the Number of Shares to be redelivered to
Counterparty under this Confirmation (in aggregate with number of Shares to be
repurchased in connection with the physical delivery share forward transaction
dated July 17, 2020 entered into between Dealer and Counterparty (“Physical
Delivery Share Forward Transaction”) be no more than 20% of the total number of
ordinary Shares in the capital of Counterparty ascertained as at the date of the
Counterparty Shareholder Purchase Approval) in accordance with the terms of this
Transaction pursuant to s.76D of the Companies Act, Chapter 50 of Singapore (as
amended, supplemented and re-enacted from time to time) (“Companies Act”) to be
passed each year prior to the date of the expiry of the then existing
Counterparty Shareholder Purchase Approval so as to renew the shareholders’
approval under s.76D of the Companies Act for the selective off-market purchase
annually (“annual buy-back mandate renewal”). Within five Business Days
following the receipt of each annual buy-back mandate renewal, the Counterparty
and the Dealer will enter into a supplemental confirmation of the Transaction in
form and substance reasonably satisfactory to Dealer and Counterparty pursuant
to such annual buy-back mandate renewal, setting out the maximum Number of
Shares to be redelivered to Counterparty under this Confirmation (in aggregate
with number of Shares to be repurchased in connection with the Physical Delivery
Share Forward Transaction be no more than 20% of the total number of ordinary
Shares in the capital of Counterparty calculated based on then existing Share
capital of Counterparty ascertained as at the date of such subsequent
Counterparty Shareholder

 

4



--------------------------------------------------------------------------------

   Purchase Approval) that is authorized to be purchased pursuant to such annual
buy-back mandate renewal. Dealer shall, and shall procure that its associated
persons shall, abstain from voting on the initial Counterparty Shareholder
Purchase Approval and subsequent Counterparty Shareholder Purchase Approvals
sought at any general meeting of Counterparty in respect of the renewal of the
annual buy-back mandate renewal in accordance with s.76D of the Companies Act.

Physical Settlement:

   In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer will deliver
to Counterparty the Daily Number of Shares for the related Valuation Date on the
relevant Settlement Date.

Settlement Date:

   The date that is one Settlement Cycle following the relevant Valuation Date.

Cash Settlement:

   In lieu of Sections 8.4 and 8.5 of the Equity Definitions, Dealer will
deliver to Counterparty the Cash Settlement Amount on the relevant Cash
Settlement Payment Date.

Settlement Currency:

   USD.

Cash Settlement Amount:

   With respect to any Valuation Date, an amount in USD equal to (i) the Daily
Number of Shares for such Valuation Date multiplied by (ii) (x) the arithmetic
average of the VWAP Prices for each Scheduled Trading Day in the Averaging
Period minus (y) the Commission Amount.

Commission Amount:

   With respect to any Valuation Date, (i) if the market capitalization of
Counterparty is greater than USD 250,000,000 as of the close of business on the
Trading Day immediately preceding such Valuation Date, USD 0.00, or (ii)
otherwise, USD 0.02.

Averaging:

   Applicable.

Averaging Dates:

   (i) For any Valuation Date occurring prior to the Maturity Date, a number of
consecutive Scheduled Trading Days specified in the relevant Settlement Notice
for such Valuation Date commencing on such Valuation Date; and (ii) for the
Valuation Date occurring on the Maturity Date, the 60 Trading Days immediately
preceding the Maturity Date.

VWAP Price:

   In respect of any Scheduled Trading Day, the volume-weighted average price
per Share based on transactions executed in the United States on such Scheduled
Trading Day, as determined by the Calculation Agent by reference to Bloomberg
Page “MAXN <equity> AQR <Go>” (or any successor page thereto), in respect of the
period from the scheduled opening time of the Exchange to the Scheduled Closing
Time of the Exchange on such Scheduled Trading Day; provided that if such price
is not so reported for any reason or is manifestly erroneous, such Relevant
Price determined by the Calculation Agent in good faith and in a commercially
reasonable manner using, if practicable, a volume-weighted average. The Relevant
Price will be determined without regard to after-hours trading or any other
trading outside of the regular trading session trading hours.

Cash Settlement Payment Date:

   With respect to any Valuation Date, the date that is one Settlement Cycle
immediately following the final Averaging Date.

 

5



--------------------------------------------------------------------------------

Valuation Dates:

  

(a) Any Scheduled Trading Day following the Effective Date designated by Dealer
from time to time in a written notice (a “Settlement Notice”) that is delivered
to Counterparty at least one Scheduled Trading Day prior to such Valuation Date,
specifying (i) the Valuation Date, (ii) the Daily Number of Shares, (iii) the
number of Scheduled Trading Days in the Averaging Period determined, acting in
good faith and in a commercially reasonable manner, based on the Daily Number of
Shares, the volume, historical trading patterns and price of the Shares, and
(iv) whether Dealer has received evidence of a valid Counterparty Shareholder
Purchase Approval allowing Physical Settlement on the expected Settlement Date
following such Valuation Date pursuant to Section 6(r), in which case Physical
Settlement shall apply with respect to such Valuation Date; and

 

(b) the Maturity Date.

 

If, on any Business Day, the Number of Shares is greater than the number of
Shares underlying all of Counterparty’s then outstanding Convertible Notes,
Counterparty may provide written notice to Dealer of such fact (such notice, a
“Notional Excess Notice”). Promptly following the date 90 calendar days
immediately following the date on which Dealer receives a Notional Excess Notice
from Counterparty (taking into consideration the amount of time necessary to
completed any related unwind activity with respect to Dealer’s Hedge Position),
Dealer shall deliver a Settlement Notice to Counterparty designating a Valuation
Date and related Settlement Date with respect to a Daily Number of Shares
following such Settlement Date is less than or equal to the number of Shares
underlying all then outstanding Convertible Notes.

Market Disruption Event:

  

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended (A) by deleting the words “at any time during the
one hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Valuation Date” after the word
“material,” in the third line thereof, and (B) by replacing the words “or (iii)
an Early Closure.” therein with “(iii) an Early Closure, or (iv) a Regulatory
Disruption.”

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

   Any event that Dealer, in its reasonable discretion and in good faith, based
on advice of legal counsel, determines that it is advisable with regard to any
legal, regulatory or self-regulatory requirements or related policies and
procedures applicable to Dealer (provided that such requirements, policies and
procedures relate to legal and regulatory issues and are generally applicable in
similar situations and applied in a consistent manner in similar transactions),
including any requirements, policies or procedures relating to Dealer’s
commercially reasonable hedging activity hereunder, to refrain from or decrease
any market activity in connection with the Transaction. Dealer shall notify
Counterparty as reasonably practicable (but in no event later than two Scheduled
Trading Days) that a Regulatory Disruption has occurred and the Valuation Dates
affected by it, and Dealer shall promptly notice Counterparty of any termination
of such Regulatory Disruption.

 

6



--------------------------------------------------------------------------------

Averaging Date Disruption:

   Modified Postponement; provided that notwithstanding anything to the contrary
herein or in the Equity Definitions, if any Averaging Date is a Disrupted Day,
then the Calculation Agent shall in good faith and in a commercially reasonable
manner determine whether (i) such Disrupted Day is a Disrupted Day in full, in
which case the VWAP Price for such Disrupted Day shall not be included for
purposes of determining the Cash Settlement Amount, or (ii) such Disrupted Day
is a Disrupted Day only in part, in which case the Calculation Agent shall (x)
determine in good faith and in a commercially reasonable manner the Relevant
Price for such Disrupted Day based on transactions in the Shares on such
Disrupted Day effected before the relevant Market Disruption Event occurred
and/or after the relevant Market Disruption Event ended, taking into account the
nature and duration of such Market Disruption Event on such Disrupted Day, (y)
designate a Valid Date determined pursuant to Section 6.7(c)(iii) of the Equity
Definitions as the Averaging Date for the remaining portion and (z) determine
the Cash Settlement Amount by an appropriately weighted average of the VWAP
Prices in respect of the Averaging Date related to the relevant Valuation Date
rather than an arithmetic average of such VWAP Prices. Such determination shall
be based on the duration of any Market Disruption Event, the volume, historical
trading pattern and price of the Shares.     Dividends:   

Dividend Payment:

   In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer will pay to
Counterparty the Dividend Amount on the second Currency Business Day immediately
following the Dividend Payment Date.

Dividend Amount:

   (a) 100% of the per Share amount of any cash dividend declared by
Counterparty to holders of record of a Share on any record date occurring during
the period from, and including, the Effective Date to, but excluding, the final
Settlement Date (net of any applicable deductions by reason of taxes),
multiplied by (b) the Number of Shares on such record date (after giving effect
to any reduction on such record date, if such record date is a Settlement Date).

Dividend Payment Date:

   Each date on which the relevant Dividend Amount is paid by Counterparty to
shareholders of record.     Share Adjustments:   

Method of Adjustment:

   Calculation Agent Adjustment; provided that the parties agree that (x) open
market Share repurchases at prevailing market price and (y) Share repurchases
through a dealer pursuant to accelerated share repurchases, forward contracts or
similar transactions (including, without limitation, any discount to average
VWAP prices) that are entered into at prevailing market prices and in accordance
with customary market terms for transactions of such type to repurchase the
Shares shall not be considered Potential Adjustment Events; provided, further,
that, the entry into any such accelerated share repurchase transaction, forward
contract or similar transaction described in the immediately preceding proviso
shall constitute a Potential Adjustment Event to the extent that, after giving
effect to such transaction, the aggregate number of Shares

 

7



--------------------------------------------------------------------------------

  

repurchased during the term of the Transaction pursuant to all such transactions
described in the immediately preceding proviso would exceed 20% of the number of
Shares outstanding as of the Effective Date, as determined by Calculation Agent;
provided further that Section 11.2(e)(vii) of the definition of Potential
Adjustment Event is hereby amended by adding the term “corporate” after the word
“other” and before the word “event” in such section.

 

For the avoidance of doubt, the payment of any cash dividend or distribution on
the Shares shall not constitute a Potential Adjustment Event but instead be
governed by the provisions set forth under the heading “Dividends” above.

    Extraordinary Events:   

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) shall be deleted in its entirety and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

Consequences of Merger Events:

  

Share-for-Share:

   Calculation Agent Adjustment

Share-for-Other:

   Calculation Agent Adjustment or Cancellation and Payment, at the commercially
reasonable election of Dealer

Share-for-Combined:

   Calculation Agent Adjustment or Cancellation and Payment, at the commercially
reasonable election of Dealer

Consequences of Tender Offers:

  

Tender Offer

   Applicable; provided that the definition of “Tender Offer” in Section 12.1 of
the Equity Definitions will be amended by replacing the phrase “greater than 10%
and less than 100% of the outstanding voting shares of the Counterparty” in the
third and fourth line thereof with “greater than 20% and less than 100% of the
outstanding Shares of the Counterparty”.

Share-for-Share:

   Calculation Agent Adjustment

Share-for-Other:

   Calculation Agent Adjustment

Share-for-Combined:

   Calculation Agent Adjustment

Calculation Agent Adjustment:

   If, with respect to a Merger Event or a Tender Offer, the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of Singapore or the United States, any State thereof or the
District of Columbia, then Cancellation and Payment may apply at Dealer’s sole
election.

Composition of Combined Consideration:

   Not Applicable

 

8



--------------------------------------------------------------------------------

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange. For purposes of
this Confirmation (x) the phrase “will be cancelled” in the first line of
Section 12.6(c)(ii) of the Equity Definitions shall be replaced with the phrase
“may be cancelled by Dealer in its commercially reasonable discretion” and (y)
the words “if so cancelled” shall be inserted immediately following the word
“and” in the second line of Section 12.6(c)(ii) of the Equity Definitions.
    Additional Disruption Events:   

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation, (x)
any tax law or (y) adoption, effectiveness or promulgation of new regulations
authorized or mandated by existing statute)”.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that (1) Section 12.9(b)(iii) of the Equity Definitions
is hereby amended by inserting in the third line thereof, after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption,” and (2) Section 12.9(a) of the Equity Definitions
is hereby amended by inserting (i) the following words at the end of clause (A)
thereof: “in the manner contemplated by the Hedging Party on the Trade Date” and
(ii) the following at the end of such Section: “Such inability described in
clause (A) or (B) above shall not constitute a “Hedging Disruption” if such
inability results solely from the Hedging Party’s creditworthiness or financial
position”.

Increased Cost of Hedging:

   Applicable; provided that for purposes of this Confirmation (1) (x) the comma
immediately preceding “(B)” in the seventh line of Section 12.9(b)(vi) of the
Equity Definitions shall be replaced with the word “or”, (y) clause (C) of
Section 12.9(b)(vi) of the Equity Definitions shall be deleted and (z) the words
“either party” in the twelfth line of Section 12.9(b)(vi) of the Equity
Definitions shall be replaced with the words “the Hedging Party” and (2) such
increased cost described in Section 12.9(a)(vi) of the Equity Definitions shall
not constitute an “Increased Cost of Hedging” if such increased costs results
from solely the Hedging Party’s creditworthiness or financial position.

 

9



--------------------------------------------------------------------------------

Loss of Stock Borrow:

   Not Applicable

Increased Cost of Stock Borrow:

   Not Applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer who, in such
capacity, shall make all determinations and calculations in good faith and in a
commercially reasonable manner.

Determining Party:

  

For all Extraordinary Events, Dealer, in each case subject to the following:

The Determining Party is Dealer, whose judgments, determinations and
calculations as Determining Party shall be made in good faith and in a
commercially reasonable manner. Following any determination or calculation by
the Determining Party hereunder, upon a written request by Counterparty, the
Determining Party shall promptly (but in any event within five Scheduled Trading
Days) provide to Counterparty by email to the email address provided by
Counterparty in such request a report (in a commonly used file format for the
storage and manipulation of financial data) displaying in reasonable detail the
basis for such determination or calculation (including any assumptions used in
making such determination or calculation), it being understood that the
Determining Party shall not be obligated to disclose any proprietary or
confidential data or information or any proprietary or confidential models used
by it for such determination or calculation.

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgements:

   Applicable

3.       Account Details:

 

  (a)

Account for payments to Counterparty:

 

   

To be provided by Counterparty.

 

   

Account for delivery of Shares to Counterparty:

 

   

To be provided by Counterparty.

 

  (b)

Account for payments to Dealer:

Beneficiary Bank: Bank of America

ABA: 026-009-593

SWIFT: BOFAUS3N

Acct #: 65504-60511

Acct Name: Merrill Lynch International Equity Derivatives, London

SWIFT: MLILGB2A

Account for delivery of Shares from Dealer:

To be provided by Dealer.

 

10



--------------------------------------------------------------------------------

4.

Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: London.

 

5.

Notices: For purposes of this Confirmation:

 

  (a)

Address for notices or communications to Counterparty:

Maxeon Solar Technologies, Ltd.

8 Marina Boulevard #05-02

Marina Bay Financial Centre

018981, Singapore

Attn: General Counsel

 

  (b)

Address for notices or communications to Dealer:

Merrill Lynch Financial Centre

2 King Edward Street

London EC1A 1HQ

with a copy to:

BofA Securities, Inc.

One Bryant Park

New York, NY 10036

Attn: Chris Hutmaker, Managing Director; Robert Stewart, Assistant General
Counsel

Telephone: 646-855-8907; 646-855-0711

Email: chris.hutmaker@bofa.com; rstewart4@bofa.com

 

6.

Representations, Warranties and Agreements.

Each of the representations and warranties of Counterparty set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”), dated as of
July 9, 2020, between Counterparty and BofA Securities, Inc., Merrill Lynch
(Singapore) Pte. Ltd., DBS Bank Ltd., and Morgan Stanley Asia Singapore Pte., as
representatives of the Initial Purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. Furthermore, in addition to the representations
set forth in the Master Agreement, Counterparty represents and warrants to, and
agrees with, Dealer, on date hereof, that:

(a)       (i) It is not entering into the Transaction on behalf of or for the
accounts of any other person or entity, and will not transfer or assign its
obligations under the Transaction or any portion of such obligations to any
other person or entity except in compliance with applicable laws and the terms
of the Transaction; (ii) it understands that the Transaction is subject to
complex risks which may arise without warning and may at times be volatile, and
that losses may occur quickly and in unanticipated magnitude; (iii) it is
authorized to enter into the Transaction and such action does not violate any
laws of its jurisdiction of incorporation, organization or residence (including,
but not limited to, any applicable position or exercise limits set by any
self-regulatory organization, either acting alone or in concert with others) or
the terms of any agreement to which it is a party; (iv) it has consulted with
its legal advisor(s) and has reached its own conclusions about the Transaction,
and any legal, regulatory, tax, accounting or economic consequences arising from
the Transaction; (v) it has concluded that the Transaction is suitable in light
of its own investment objectives, financial condition and expertise; and
(vi) neither Dealer nor any of its affiliates has advised it with respect to any
legal, regulatory, tax, accounting or economic consequences arising from the
Transaction, and neither Dealer nor any of its affiliates is acting as agent, or
advisor for Counterparty in connection with the Transaction.

(b)       Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least $50 million.

 

11



--------------------------------------------------------------------------------

(c)       The reports and other documents filed by Counterparty with the U.S.
Securities and Exchange Commission (“SEC”) pursuant to the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) when considered as a whole (with
the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.
Counterparty is not in possession of any material nonpublic information
regarding the business, operations or prospects of Counterparty or the Shares.

(d)       Counterparty is not entering into the Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.

(e)       Counterparty shall not, from the fifth Scheduled Trading Day
immediately prior to the Effective Date until the end of the “note valuation
period” (as defined in the Offering Memorandum), engage in a distribution, as
such term is used in Regulation M under the Exchange Act of any securities of
Counterparty, other than (i) a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M or
(ii) the underwritten offering described in the Offering Memorandum.
Counterparty shall not, during (x) the period beginning on, and including, the
61st Scheduled Trading Day immediately preceding July 15, 2025 and ending on,
and including, the second Scheduled Trading Day immediately following the
Maturity Date or (y) the period the period beginning on, and including, the date
on which Counterparty or any subsidiary repurchases the Convertible Notes in
connection with a “Fundamental Change” (as such term is defined in the
Indenture) or Counterparty or any subsidiary thereof enters into any agreement
to repurchase or convert any of the Convertible Notes other than pursuant to the
terms of the Indenture or Counterparty or any subsidiary repurchases or converts
Convertible Notes pursuant to a tender offer for the Convertible Notes (each
such event, a “Repurchase”) and ending on, and including, the second Scheduled
Trading Day immediately following completion by Dealer of any unwind activity
with respect to Dealer’s Hedge Positions as a result of any such Repurchase
(provided that Dealer shall complete such activity within 20 Scheduled Trading
Days (excluding any Scheduled Trading Day on which a Market Disruption Event
occurs) of any such Repurchase) (any period described in clause (x) or clause
(y), a “Prohibited Period”), engage in any such distribution, other than a
distribution meeting the requirements of one of the exceptions set forth in Rule
101(b) and Rule 102(b) of Regulation M. Counterparty shall give contemporaneous
written notice to Dealer of any Repurchase and Dealer shall give prompt written
notice (but in any event no later than the Scheduled Trading Day following such
event) to Counterparty of its completion of any unwind activity with respect to
Dealer’s Hedge Positions as a result of such Repurchase.

(f)       The Transaction was approved by the board of directors of
Counterparty, and Counterparty is entering into the Transaction solely for the
purposes stated in such board resolution. There is no internal policy of
Counterparty, whether written or oral, that would prohibit Counterparty from
entering into any aspect of the Transaction, including, but not limited to, the
purchases of Shares to be made pursuant hereto.

(g)       Subject to the Counterparty Shareholder Purchase Approvals for
Physical Settlement of this Transaction to be obtained pursuant to
Section 6(r)(ii) below, Counterparty has all necessary corporate power and
authority to execute, deliver and perform its obligations in respect of the
Transaction and the Counterparty Shareholder Purchase Approval for Physical
Settlement of this Transaction valid until the next annual general meeting of
Counterparty following the Trade Date; such execution, delivery and performance
have been duly authorized by all necessary corporate action on Counterparty’s
part; and this Confirmation has been duly and validly executed and delivered by
Counterparty and constitutes its valid and binding obligation, enforceable
against Counterparty in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

12



--------------------------------------------------------------------------------

(h)       On and immediately after the Trade Date and the Prepayment Date
(A) the assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty, including contingent liabilities, (B) the capital of Counterparty
is adequate to conduct the business of Counterparty, (C) Counterparty has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature, (D) Counterparty is not, and will not be, “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)), and
(E) Counterparty could have purchased Shares with an aggregate purchase price
equal to the Prepayment Amount in compliance with the corporate laws of the
jurisdiction of its incorporation.

(i)       Counterparty has made, and will make, all filings required to be made
by it with the SEC, any securities exchange or any other regulatory body with
respect to the Transaction contemplated hereby.

(j)       Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Counterparty hereunder will conflict
with or result in a breach of (i) the constitution (or any equivalent documents)
of Counterparty other than the requirement to obtain the Counterparty
Shareholder Purchase Approval relating to Physical Settlement of this
Transaction pursuant to Section 6(r)(ii) below, or (ii) any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or (iii) any agreement or instrument to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument, except in the case
of clauses (ii) and (iii), as would not reasonably be expected to have a
material adverse effect on the ability of Counterparty to meet its obligations
under the Transaction.

(k)       No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), or state securities
laws.

(l)       Counterparty is not and, after giving effect to the transactions
contemplated in this Confirmation and the transactions contemplated under “Use
of Proceeds” in the Offering Memorandum, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

(m)       Each of the Counterparty and the Dealer is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(18)(C) of the Commodity Exchange Act).

(n)       No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares,
provided that Counterparty makes no representation or warranty regarding any
such requirement that is applicable generally to the ownership of equity
securities by Dealer or any of its affiliates solely as a result of it or any of
such affiliates being financial institutions or broker-dealers.

(o)       On the Effective Date and on any day during a Prohibited Period,
neither Counterparty nor any “affiliated purchaser” (each as defined in Rule
10b-18 under the Exchange Act) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

(p)       Counterparty and Dealer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account without a view to the
distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.

 

13



--------------------------------------------------------------------------------

(q)       Counterparty (x) represents and warrants that it has not, as of the
Trade Date and will not have as of the Effective Date, applied for or received a
loan, loan guarantee, direct loan (as that term is defined in the Coronavirus
Aid, Relief and Economic Security Act (the “CARES Act”)) or other investment, or
any financial assistance or relief under any program or facility (collectively
“Financial Assistance”) that (a) is established under applicable law (whether in
existence as of the Trade Date or subsequently enacted, adopted or amended),
including without limitation the CARES Act and the Federal Reserve Act, as
amended, and (b) (i) requires under applicable law (or any regulation, guidance,
interpretation or other pronouncement of a governmental authority with
jurisdiction for such program or facility) as a condition of such Financial
Assistance, that Counterparty comply with a requirement not to, or otherwise
agree, attest, certify or warrant that it has not, as of the date specified in
such condition, repurchased, or will not repurchase, any equity security of
Counterparty, and that it has not, as of the date specified in the condition,
made a capital distribution or will make a capital distribution, or (ii) for
which the terms of the Transaction would cause Counterparty to fail to satisfy
any condition for application for or receipt or retention of the Financial
Assistance and (y) acknowledges that entering into the Transaction may limit its
ability to receive such loan, loan guarantee, direct loan.

(r)       Counterparty (i) has, as of the Trade Date, obtained the initial
Counterparty Shareholder Purchase Approval that is valid until the next annual
general meeting of Counterparty following the Trade Date, (ii) shall (x) use its
reasonable best efforts to obtain a Counterparty Shareholder Purchase Approval
at a general meeting of Counterparty to be held each year prior to the expiry of
the then Counterparty Shareholder Purchase Approval during the term of this
Transaction and (y) provide a copy of each such annual buy-back mandate renewal
relating to Physical Settlement of this Transaction to Dealer within five
Business Days after each such general meeting of Counterparty, and (iii) if the
annual buy-back mandate renewal is not obtained at any general meeting of
Counterparty to be held during the term of this Transaction, shall on the close
of such general meeting inform Dealer that the Counterparty Shareholder Purchase
Approval has lapsed.

 

7.

Other Provisions.

(a) Opinions. On or prior to the Trade Date, Counterparty shall deliver to
Dealer opinions of both New York and Singapore counsel, each dated as of the
Trade Date, in form and substance reasonably satisfactory to Dealer, with
respect to the matters set forth in Section 6(g), Section 6(j), Section 6(k) and
Section 6(l) of this Confirmation. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Master Agreement
with respect to each obligation of Dealer under Section 2(a)(i) of the Master
Agreement.

(b) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
Notice Percentage as determined on such day is greater than 1.0%. The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the number of Shares subject to such repurchase and the
denominator of which is the number of Shares outstanding immediately prior to
such repurchase. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the reasonable,
out-of-pocket fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment.

 

14



--------------------------------------------------------------------------------

Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding
contemplated by this paragraph that is in respect of which any Indemnified
Person is a party and indemnity has been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

(c) Early Unwind. In the event (i) the “distribution date for the Maxeon
spin-off” (as described in the Offering Memorandum) does not occur on or before
the “Maxeon spin-off deadline date” (as defined in the Offering Memorandum) or
(ii) the sale of the “Initial Securities” (as defined in the Purchase Agreement)
is not consummated with the Initial Purchasers for any reason pursuant to the
terms and conditions of the Purchase Agreement, (the date of such occurrence,
the “Early Unwind Date”), the Transaction shall automatically terminate (the
“Early Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Counterparty represents and acknowledges to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

(d) Transfer or Assignment.

(i) Dealer may transfer or assign (a “Transfer”) all or any part of its rights
or obligations under the Transaction (A) without Counterparty’s consent to any
affiliate of Dealer, but, only if (1) an Event of Default, Potential Event of
Default or Termination Event will not occur as a result of such transfer or
assignment, (2) as a result of such Transfer, Counterparty will not be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Master Agreement, as applicable, greater than the amount that Counterparty
would have been required to pay to Dealer in the absence of such transfer or
assignment and (3) such affiliate of Dealer (x) has a rating for its long term,
unsecured and unsubordinated indebtedness that is equal to or better than
Dealer’s credit rating at the time of such Transfer or (y) whole obligations
hereunder will be guaranteed, pursuant to terms of a customary guarantee in a
form used by Dealer generally for similar transactions by Dealer, or (B) with
Counterparty’s consent (whose consent shall not be unreasonably withheld) (1) to
any other third party with a rating for its long term, unsecured and
unsubordinated indebtedness (or to any other third party whose obligations are
guaranteed by an entity with a rating for its long term, unsecured and
unsubordinated indebtedness) equal to or better than the lesser of (1) the
credit rating of Dealer at the time of the transfer and (2) A- by Standard and
Poor’s Rating Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor
Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt,
at least an equivalent rating or better by a substitute rating agency mutually
agreed by Counterparty and Dealer and (2) as a result of such Transfer,
Counterparty will not be required to pay the transferee on any payment date an
amount under Section 2(d)(i)(4) of the Master Agreement, as applicable, greater
than the amount that Counterparty would have been required to pay to Dealer in
the absence of such transfer or assignment. Dealer shall provide prior written
notice to Counterparty of any such Transfer.

If at any time at which (A) the Section 16 Percentage exceeds 8.5%, (B) the
Forward Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the
Applicable Share Limit (if any applies) (any such condition described in clauses
(A), (B) or (C), an “Excess Ownership Position”), Dealer is unable after using
its commercially reasonable efforts to effect a transfer or assignment of a
portion of the Transaction to a third party on pricing terms reasonably
acceptable to Dealer and within a time period reasonably acceptable to Dealer
such that no Excess Ownership Position exists, then Dealer may designate any
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment (or if applicable, in accordance with and subject to
Section 7(f), delivery) shall be made pursuant to Section 6 of the Master
Agreement as if (1) an Early Termination Date had been designated in respect of

 

15



--------------------------------------------------------------------------------

a Transaction having terms identical to the Transaction and a Number of Shares
equal to the number of Shares underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 7(f) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and each person subject to aggregation
of Shares with Dealer under Section 13 or Section 16 of the Exchange Act and
rules promulgated thereunder directly or indirectly beneficially own (as defined
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding. The “Forward Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the Number of Shares
and (B) the denominator of which is the number of Shares outstanding. The “Share
Amount” as of any day is the number of Shares that Dealer and any person whose
ownership position would be aggregated with that of Dealer (Dealer or any such
person, a “Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity or making the Shares subject to redemption) of a Dealer Person, or could
result in an adverse effect on a Dealer Person, under any Applicable
Restriction, as determined by Dealer in its reasonable discretion, minus (B) 1%
of the number of Shares outstanding.

(ii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee shall assume such obligations (a “Dealer
Affiliated Entity”). Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance by such Dealer Affiliated
Entity of Dealer’s obligations hereunder.

(e) Staggered Settlement. If upon advice of counsel with respect to any legal,
regulatory or self-regulatory requirements or related policies or procedures
applicable to Dealer, including any requirements, policies or procedures
relating to Dealer’s hedging activities hereunder that would be customarily
applicable to transactions of this type by Dealer, Dealer reasonably determines
that it would not be practicable or advisable to deliver, or to acquire Shares
to deliver, any or all of the Shares to be delivered by Dealer on any Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
such Settlement Date (a “Nominal Settlement Date”), elect to deliver the Daily
Number of Shares otherwise deliverable on such Nominal Settlement Date on two or
more dates (each, a “Staggered Settlement Date”) or at two or more times on a
Nominal Settlement Date as follows:

 

  (1)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the twentieth
(20th) Business Day following such Nominal Settlement Date) and the number of
Shares that it will deliver on each Staggered Settlement Date or delivery times;

 

  (2)

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates or delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; and

 

  (3)

the Physical Settlement terms will apply on each Staggered Settlement Date,
except that the Daily Number of Shares otherwise deliverable on such Nominal
Settlement Date will be allocated among such Staggered Settlement Dates or
delivery times as specified by Dealer in the notice referred to in clause
(1) above.

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Dealer shall be entitled to deliver Shares to
Counterparty from time to time prior to the date on which Dealer would be
obligated to deliver them to Counterparty pursuant to the Physical Settlement
terms set forth above, and Counterparty agrees to credit all such early
deliveries against Dealer’s obligations hereunder in the direct order in which
such obligations arise. No such early delivery of Shares will accelerate or
otherwise affect any of Counterparty’s obligations to Dealer hereunder.

 

16



--------------------------------------------------------------------------------

(f) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event, and if Dealer would owe any amount to
Counterparty pursuant to Section 6(d)(ii) of the Master Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Obligation”), then Dealer shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below).

 

Share Termination Alternative:

   Subject to the Counterparty Shareholder Purchase Approvals for Physical
Settlement of this Transaction being obtained and in force, if applicable,
Dealer shall deliver to Counterparty the Share Termination Delivery Property on,
or within a commercially reasonable period of time after, the date when the
relevant Payment Obligation would otherwise be due pursuant to Section 12.7 or
12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of the Master
Agreement, as applicable (the “Share Termination Payment Date”), in satisfaction
of such Payment Obligation in the manner reasonably requested by Counterparty
free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation, divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property or the per Share unwind price of
any Share-linked Hedge Positions, as the case may be.

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.

 

17



--------------------------------------------------------------------------------

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative is applicable to the Transaction.

(g) Securities Contract, Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default, Early Termination Event, Extraordinary Event or Additional
Disruption Event under this Confirmation with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

(h) No Collateral, Netting or Setoff. Notwithstanding any provision of the
Master Agreement, or any other agreement between the parties, to the contrary,
no collateral is transferred in connection with the Transaction. Obligations
under the Transaction shall not be netted, recouped or set off (including
pursuant to Section 6 of the Master Agreement) against any other obligations of
the parties, whether arising under the Master Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Master Agreement) against
obligations under the Transaction, whether arising under the Master Agreement,
this Confirmation, under any other agreement between the parties hereto, by
operation of law or otherwise, and each party hereby waives any such right of
setoff, netting or recoupment.

(i) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of ordinary
shareholders of Counterparty in any U.S. bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit Dealer’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to the Transaction; provided, further,
that nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions other than the Transaction.

(j) Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York (without reference to choice
of law doctrine).

(k) Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

(l) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

18



--------------------------------------------------------------------------------

(m) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valuation Dates and related Settlement Dates, or any other date of valuation,
payment or delivery by Dealer, with respect to some or all of the Number of
Shares hereunder, if Dealer reasonably determines, in its discretion, based on
advice of counsel, that such action is necessary or appropriate to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements or related policies and procedures applicable to
Dealer, including any requirements, policies or procedures relating to Dealer’s
hedging activities hereunder; provided that such requirements, policies and
procedures are generally applicable in similar situations and applied in a
consistent manner in similar transactions); provided further that in no event
shall Dealer have the right to postpone or add any Valuation Date(s), Settlement
Date(s) or any other date of valuation, payment or delivery beyond the 60th
Scheduled Trading Day immediately following the Maturity Date.

(n) Further Assurance. Each party shall, and shall use its best endeavours to,
procure that any necessary third party shall, from time to time execute such
documents and do all such acts and things as the other party may reasonably
require to give effect to the transactions contemplated herein and to comply
with the requirements under s. 76D of the Companies Act (including without
limitation the entry into any confirmations of and/or supplementals to this
Confirmation).

(o) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Master Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Master
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Master Agreement)).

(p) Notice. Counterparty shall, upon obtaining knowledge of the occurrence of
any event that would, with the giving of notice, the passage of time or the
satisfaction of any condition, constitute an Event of Default in respect of
which it would be the Defaulting Party, a Termination Event in respect of which
it would be an Affected Party, a Potential Adjustment Event or an Extraordinary
Event (including without limitation an Additional Disruption Event), notify
Dealer within one Scheduled Trading Day of the occurrence of obtaining such
knowledge.

(q) Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the final
Valuation Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of
Counterparty shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the Forward
Price; and (D) any market activities of Dealer and its affiliates with respect
to Shares may affect the market price and volatility of Shares in a manner that
may be adverse to Counterparty.

(r) [Reserved].

(s) Tax Matters.

 

  (i)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as defined in
Section 14 of the Master Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of

 

19



--------------------------------------------------------------------------------

  doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which
is required by applicable law for the purposes of Section 2(d) of the Master
Agreement. Counterparty shall provide to Dealer tax forms and documents required
to be delivered pursuant to Sections 1471(b) or Section 1472(b)(1) of the Code
promptly upon request by Dealer and any other tax forms and documents it is
legally able to provide that are reasonably requested by Dealer.

 

  (ii)

HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of the
Master Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

 

  (iii)

Tax documentation. Counterparty shall provide to Dealer a valid U.S. Internal
Revenue Service Form W-8BEN-E, or any successor thereto, (i) on or before the
date of execution of this Confirmation and (ii) promptly upon learning that any
such tax form previously provided by Counterparty has become obsolete or
incorrect. Additionally, Counterparty shall, promptly upon request by Dealer,
provide such other tax forms and documents reasonably requested by Dealer.

 

  (iv)

Tax Representations. Counterparty represents to Dealer that: it is a “non-U.S.
branch of a foreign person” for purposes of section 1.1441-4(a)(3)(ii) of the
United States Treasury Regulations and a “foreign person” for purposes of
section 1.6041-4(a)(4) of the United States Treasury Regulations.

 

  (v)

Stamp Tax. Counterparty shall pay, and indemnify Dealer (including for this
purpose, its affiliates) for, any stamp duty or any registration, documentary,
issuance, transfer, financial transaction or other similar taxes or duties
(including, in each case, penalties and interest in relation thereto) with
respect to the Shares arising in connection with the Transaction or related
hedging activities.

 

  (vi)

Survival. For the avoidance of doubt, parties’ obligations under this
Confirmation or the Master Agreement to pay for or indemnify the other party
for, or gross up, any taxes or duties (and any related amounts) shall survive
any assignment or performance or termination of the Transaction.

(t) Initial Hedge Position Counterparties. Dealer agrees that it will use
commercially reasonable efforts to establish its initial Hedge Positions, or
portion thereof, with respect to the Transaction that consists of
over-the-counter equity derivatives transactions relating to the Shares with one
or more counterparties that Dealer believes in good faith to be a purchaser of
the Convertible Notes at or around the time it agrees to enter into such
transaction with such counterparty (it being understood that for the avoidance
of doubt, following the establishment of such Hedge Positions, Dealer shall not
be required to maintain any such Hedge Positions with any such counterparties).

(u) Payments by Counterparty. In the event that, following payment of the
Prepayment Amount by Counterparty, (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of Termination Event or
an Event of Default and, as a result, Counterparty owes to Dealer an amount
calculated under Section 6(e) of the Master Agreement (other than in relation to
an Event of Default or Potential Event of Default arising under
Section 5(a)(ii), 5(a)(iv) or 5(a)(vii) of the Agreement) or (ii) Counterparty
owes to Dealer, pursuant to Section 12.7 or 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, in each case,
such amount shall be deemed to be zero. For the avoidance of doubt, other than
the payment of the Prepayment Amount by Counterparty and receipt by Counterparty
of any payment pursuant to provisions under the heading “Dividends” in
Section 2, nothing in this Confirmation shall be interpreted as requiring
Counterparty to pay or receive cash, except in circumstances where payment or
receipt of cash is within Counterparty’s control or in those circumstances in
which holders of Shares would also receive cash.

(v) Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect (including the effect of any taxes) of such event on
the Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(w) Shares to be Delivered. Without otherwise limiting Dealer’s rights under any
other provision of the Agreement, Dealer covenants that any Shares to be
delivered by Dealer to Counterparty pursuant to this Confirmation will be
purchased by Dealer or its affiliates (i) from the open market, (ii) from a
person or entity that received such

 

20



--------------------------------------------------------------------------------

Shares upon conversion of Convertible Notes or (iii) from a person or entity
that, at the time such person or entity is identified by Dealer for such
purchase, already holds such Shares, and that represents to Dealer that it did
not receive such Shares as a result of the “Maxeon spin-off” (as defined in the
Offering Memorandum).

[Signatures to follow on separate page]

 

21



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

Yours sincerely, MERRILL LYNCH INTERNATIONAL By:   /s/ Roman Meyer   Name: Roman
Meyer   Title: Managing Director



--------------------------------------------------------------------------------

Confirmed as of the date first

above written:

 

MAXEON SOLAR TECHNOLOGIES, LTD. By:   /s/ Joanne Solomon   Name: Joanne Solomon
  Title: Chief Financial Officer